Title: To George Washington from Brigadier General Henry Knox, 11 April 1779
From: Knox, Henry
To: Washington, George



Sir
Artillery Park [Pluckemin, N.J.] 11 April 1779

The Captain-Lieutenants of Artillery have desired me to forward the enclosed letter to your Excellency. It respects their pay, which, by a resolution of Congress last April or May, was reduced from 40 to 33 1/3 dollars per month, without any reason assigned for its being done. The Committee of Arrangement, when at White Plains in September last, assured them that they would lay their representation before Congress, not doubting but the grievance therein complained of would be instantly redressed. Since that period the Captain-Lieutenants have heard nothing of the matter. I am, with the greatest respect, Your Excellency’s most obedient servt
H. Knox B.G. Artillery
